141 Ga. App. 437 (1977)
233 S.E.2d 810
WALL
v.
T. J. B. SERVICES, INC.
53292.
Court of Appeals of Georgia.
Submitted January 12, 1977.
Decided February 8, 1977.
Rehearing Denied February 28, 1977.
Thomas Hylmon Wall, III, for appellant.
Nixon & Nixon, John P. Nixon, for appellee.
QUILLIAN, Presiding Judge.
This was an action for a dispossessory warrant and an amount alleged to be due under a lease agreement. The trial court issued an order directing defendant to pay the amount of rent alleged to be due into the registry of the court. The defendant appeals. Held:
This order is not a final judgment. Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). No certificate of immediate review was obtained from the trial court, nor was an application for interlocutory appeal filed with this court. This appeal is dismissed for failure to comply with the requirements of Code Ann. § 6-701 (a) 2 (A), supra.
Appeal dismissed. Stolz and Shulman, JJ., concur.